DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 10/15/2021, the Applicant elected without traverse Group I (claims 1-13 & 16-17) and withdrew claims 14-15 in a reply filed on 11/19/2021.
Currently, claims 1-13 and 16-17 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/29/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-up Version) Compression Bonding
(Clean Version) Compression Bonding Apparatus
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 is indefinite, because the limitation “the height of the light emitting device” was not mentioned in the base claim 1. There is insufficient antecedent basis.
	Claim 5 is indefinite, because the limitation “the sum of the height of the substrate and the height of the light emitting device” was not mentioned in the base claim 1 and intervening claim 4. There is insufficient antecedent basis.
	Claim 11 is indefinite, because:
	First, the limitation “the upper surface of the support member” was not mentioned in the base claim 1. There is insufficient antecedent basis.
	Second, the limitation “the pressed surface of the pressing member” was not mentioned in the base claim 1. There is insufficient antecedent basis.
Note the dependent claim 6 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0029439 A1 to Song et al. (“Song”) in view of US 2017/0066075 A1 by Matsubayashi, and further in view of US 2017/0263824 A1 to Hashimoto.
Regarding independent claim 1, Song in Fig. 2 teaches a compression bonding apparatus, comprising: 
a substrate 110 (¶ 46, substrate 110) on which a plurality of light emitting devices 10 (Fig. 2 & ¶ 46, light emitting devices 10) are arranged on an adhesive layer 100 (¶ 46, adhesive layer 100) having a predetermined viscosity (an adhesive layer must have a certain viscosity to be adhesive); 
a support member 400 (¶ 59, stopper 400 supporting the layer 200 and the sides of layers 110 and 100 i.e., support member) surrounding at least a part of a side surface of the substrate 110 (Fig. 2); and 
a pressing member 200 (¶ 50, pressing member 200) configured to press the plurality of light emitting devices 10 (Fig. 2 & ¶ 50), 
wherein the support member 400 is configured to have a height greater than a height of the substrate 110 (Fig. 2).
However, Song does not explicitly disclose a stage configured to support the substrate and on which the support member is disposed, and the plurality of light emitting devices is configured to be fixed to the substrate as the adhesive layer is cured.
	Matsubayashi recognizes a need for supporting components subjected to a pressure applying/bonding process in a pressure applying unit (Figs. 5A-5B, ¶ 1-¶ 2 & ¶ 58). Matsubayashi satisfies the need by providing a plate-like transferring member 110 (i.e., stage structure; Figs. 5A-5B & ¶ 58) in a pressure applying unit 102 (i.e., compression bonding apparatus; Figs. 5A-5B & ¶ 38) to support components including a substrate 1 (¶ 44) in a pressure applying/bonding process (Figs. 5A-5B & ¶ 38).

	Hashimoto recognizes a need for fixing a light emitting element on a light-transmissive member (i.e., substrate; Fig. 1E & ¶ 32). Hashimoto satisfies the need by curing an adhesive 30 disposed between a light emitting element 20 and a substrate 40 (Fig. 1E & ¶ 32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curing of the adhesive taught by Hashimoto with the compression bonding apparatus taught by Song and Matsubayashi, so as to fix light emitting elements on a substrate.
Regarding claim 2, Song in Fig. 2 further teaches the pressing member 200 descends from upper sides of the plurality of light emitting devices 10 to press the plurality of light emitting devices 10 so that the plurality of light emitting devices 10 come into contact with the substrate 110 (¶ 50, light emitting devices 10 come into contact with the substrate 110 through adhesive layer 100).
Regarding claim 3, Song in Fig. 2 does not explicitly disclose the height of the support member is set to be equal to a sum of the height of the substrate and a height of the light emitting device.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).”
Regarding claim 4, Song does not explicitly disclose the height of the support member is set to be smaller than a sum of the height of the substrate, a height of the adhesive layer, and the height of the light emitting device.
However, it would have been obvious to form the height of the support member within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).”
Regarding claim 5, Song in Fig. 2 further teaches the height of the support member 400 is set to be greater than the sum of the height of the substrate 110 and the height of the light emitting device 10.
Regarding claim 7, Song in Fig. 2 further teaches the support member 400 surrounds the entire side surface portion of the substrate 110 along a circumference of the substrate 110.
Regarding claim 10, Song in Fig. 2 further teaches an upper surface of the support member 400 and each upper surface of the plurality of light emitting devices 10 are arranged in parallel with a pressing surface (Fig. 2, bottom surface of the member 200) of the pressing member 200 (see Fig. 2).
Regarding claim 11, Song in Fig. 2 further teaches at least a part of the upper surface of the support member 400 faces the pressed surface (Fig. 2, bottom surface of the member 200) of the pressing member 200.
Regarding claim 13, Song does not explicitly disclose thermal conductivity of the support member is equal to that of the substrate.
However, there are two known options of forming a support member and a substrate:  (1) forming the support member and the substrate with materials of equal thermal conductivity and (2) forming the support member and the substrate with materials of different thermal conductivities. With either option of (1) or (2), the support member and the substrate are formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the support member and the substrate with materials of equal thermal conductivity as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a support member and a substrate in a compression bonding apparatus (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 16, the combination of Song, Matsubayashi and Hashimoto (Fig. 1E) further teaches the adhesive layer 30 consists of a non-conductive paste (Hashimoto: ¶ 29 discloses the adhesive 30 is formed of resin, which includes a non-conductive paste1).
Regarding claim 17, the combination of Song, Matsubayashi and Hashimoto (Fig. 1E) further teaches the adhesive layer 30 consists of an anisotropic conductive paste (Hashimoto: ¶ 29 discloses the adhesive 30 is formed of resin, which includes an anisotropic conductive paste2).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is rejected.
Claim 6 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein a height of a part of the support member is set to be different from heights of other parts thereof
Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, the support member is configured in plural, and includes first to fourth support members each surrounding the first to fourth side surfaces.
Claim 9 would be allowable, because claim 9 depends from the allowable claim 8.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, the pressing member heats the adhesive layer while pressing the plurality of light emitting devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                         

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2013/0056686 A1 by Namiki et al. discloses in paragraph 54 that an adhesive formed of resin includes a non-conductive paste.
        2 U.S. Patent Publication No. 2013/0056686 A1 by Namiki et al. discloses in paragraph 54 that an adhesive formed of resin includes an anisotropic conductive paste.